Exhibit 10.2(h)

 

AMENDMENT NO. 8

TO
THE AMENDED AND RESTATED SHAREHOLDERS’ AGREEMENT

 

THIS AMENDMENT NO. 8 TO THE AMENDED AND RESTATED SHAREHOLDERS’ AGREEMENT
(“Amendment”) is effective as of May 12, 2003 and is entered into by and among
Nextel Partners, Inc., a Delaware corporation (the “Company”), and the
shareholders listed on the signature pages hereto (collectively, the
“Signatories”).

 

WHEREAS, the parties hereto are parties to that certain Shareholders’ Agreement,
dated as of January 29, 1999, as amended and restated on February 18, 2000, by
and among the Company and the other parties specified therein, as further
amended by Amendment No. 1 thereto effective as of February 22, 2000, by and
among the Company and the other parties specified in such Amendment No. 1, as
further amended by Amendment No. 2 thereto effective as of March 20, 2001, by
and among the Company and the other parties specified in such Amendment No. 2,
as further amended by Amendment No. 3 thereto effective as of April 18, 2001, by
and among the Company and the other parties specified in such Amendment No. 3, 
as further amended by Amendment No. 4 thereto effective as of July 25, 2001 , by
and among the Company and the other parties specified in such Amendment No. 4,
as further amended by Amendment No. 5 thereto effective as of June 13, 2002, by
and among the Company and the other parties specified in such Amendment No. 5,
as further amended by Amendment No. 6 thereto effective July 24, 2002 by and
among the Company and the other parties specified in such Amendment No. 6, and
as further amended by Amendment No. 7 thereto effective October 18, 2002 by and
among the Company and the other parties specified in such Amendment No. 7
(collectively, the “Shareholders’ Agreement”);

 

WHEREAS, the parties have determined to amend the Shareholders’ Agreement in
accordance with Section 8.04 thereof, as provided herein;

 

NOW, THEREFORE, each of the parties hereto agrees to amend the Shareholders’
Agreement as follows:

 

1.                                       Amendments to Section 2.01.  Existing
Section 2.01(a)(b) and (c) of the Shareholders’ Agreement is hereby deleted and
replaced in its entirety with the following new Section 2.01(a)(b) and (c):

 

“SECTION 2.01              Composition of the Board. (a)  The Board shall
consist of up to seven members, of whom four shall be nominated and designated
in accordance with the Company’s Restated Certificate of Incorporation (the
“Certificate”) and Bylaws, one of whom shall be designated by NWIP (such
director, a “NWIP Designee”), one of whom shall be designated by MDP (such
director, an “MDP Designee”), and one of whom shall be the chief executive
officer of the Company.”

 

(b)                                 Each Shareholder entitled to vote for the
election of directors to the Board (other than DLJMB and Eagle River) agrees
that it will vote its shares of

 

--------------------------------------------------------------------------------


 

Equity Securities or execute consents, as the case may be, and take all other
necessary action (including causing the Company to call a special meeting of
shareholders) in order to ensure that the composition of the Board is as set
forth in this Section 2.01.

 

(c)                                  The right of NWIP and MDP, as the case may
be, to designate one member of the Board pursuant to this Article shall
terminate at such time as the number of shares of Equity Securities held by the
Nextel Shareholders or the Qualified MDP Entities as the case may be, is less
than 50% of the Nextel Shareholders’ or the MDP Entities’ Initial Ownership, as
the case may be.  Individuals affiliated with a particular Shareholder or group
of Shareholders shall not constitute a majority of the Board unless, at the time
such individuals are elected, such Shareholder or group of Shareholders owns a
majority of the outstanding Voting Stock.  Subject to (and to the extent not
inconsistent with) the foregoing, in the event that the right of any Shareholder
pursuant to this Section 2.01 to designate a member of the Board terminates, the
Board shall nevertheless continue to consist of up to seven members, and the
member or members no longer designated by such Shareholder shall instead be
designated in accordance with the Company’s Certificate and bylaws.

 

2.                                       Amendments to Section 2.02.  Existing
Section 2.02 of the Shareholders’ Agreement is hereby deleted and replaced in
its entirety with the following new Section 2.02:

 

SECTION 2.02  Removal.  Each Shareholder other than DLJMB and Eagle River,
agrees that it will not vote any of its shares of Voting Stock in favor of the
removal of any director who shall have been designated pursuant to Section 2.01
unless such removal shall be for Cause or the Person(s) entitled to designate
such director shall have consented to such removal in writing, provided that if
the Persons entitled to designate any director pursuant to Section 2.01 shall
request the removal, with or without Cause, of such director in writing, such
Shareholder, other than DLJMB and Eagle River, shall vote its shares of Voting
Stock in favor of such removal.  Removal for “Cause” shall mean removal of a
director because of such director’s (a) willful and continued failure
substantially to perform his duties with the Company in his established
position, (b) willful conduct which is injurious to the Company or any of its
Subsidiaries, monetarily or otherwise, (c) conviction for, or guilty plea to, a
felony or a crime involving moral turpitude or (d) abuse of illegal drugs or
other controlled substances or habitual intoxication.

 

3.                                       Amendments to Section 2.03.  Existing
Section 2.03(a) and (b) of the Shareholders’ Agreement is hereby deleted and
replaced in its entirety with the following new Section 2.03(a) and (b):

 

SECTION 2.03  Vacancies.  If, as a result of death, disability, retirement,
resignation, removal (with or without Cause) or otherwise, there shall exist or
occur any vacancy on the Board with respect to a MDP Designee or a NWIP
Designee:

 

(a)                                  the Person(s) entitled under Section 2.01
to designate such director whose death, disability, retirement, resignation or
removal resulted in such vacancy, may, subject to the

 

2

--------------------------------------------------------------------------------


 

provisions of Section 2.01, designate another individual (the “Nominee”) to fill
such vacancy and serve as a director of the Company: and

 

(b)                                 each Shareholder, other than DLJMB and Eagle
River, then entitled to vote for the election of the Nominee as a director of
the Company agrees that it will vote its shares of Voting Stock, or execute a
written consent, as the case may be, in order to ensure that the Nominee be
elected to the Board.

 

4.                                       Capitalized Terms.  Capitalized terms
used but not otherwise defined herein shall have the meanings ascribed to them
in the Shareholders’ Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 8 to the
Amended and Restated Shareholders’ Agreement to be duly executed by their
respective authorized officers.

 

 

NEXTEL PARTNERS, INC., a Delaware corporation

 

 

 

 

 

By:

/s/ JOHN CHAPPLE

 

 

 

Name: John Chapple

 

 

 

Title: President, CEO and Chairman

 

 

 

 

 

 

NEXTEL WIP CORP., a Delaware corporation

 

 

 

 

 

 

 

 

 

By:

/s/ TIMOTHY DONAHUE

 

 

 

Name: Timothy Donahue

 

 

 

Title:  President and CEO

 

 

 

 

 

 

DLJ MERCHANT BANKING PARTNERS II, L.P., a
Delaware Limited Partnership

 

 

 

 

 

 

 

 

 

By:

/s/ ANDREW RUSH

 

 

 

Name: Andrew Rush

 

 

 

Title: Managing Director

 

 

 

 

 

 

 

 

 

 

DLJ MERCHANT BANKING PARTNERS II-A, L.P.,
a Delaware Limited Partnership

 

 

 

 

 

By:

DLJ Merchant Banking II, Inc., as managing
general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ ANDREW RUSH

 

 

 

Name: Andrew Rush

 

 

 

Title: Managing Director

 

 

3

--------------------------------------------------------------------------------


 

 

DLJ OFFSHORE PARTNERS II, C.V., a Netherlands
Antilles Limited Partnership

 

 

 

 

 

 

 

 

 

By:

DLJ Merchant Banking II, Inc., as advisory general
partner

 

 

 

 

 

 

 

 

 

By:

/s/ ANDREW RUSH

 

 

 

Name: Andrew Rush

 

 

 

Title: Managing Director

 

 

 

 

 

 

 

 

 

 

DLJ DIVERSIFIED PARTNERS, L.P., a Delaware
Limited Partnership

 

 

 

 

 

By:

DLJ Diversified Partners, L.P., as managing
general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ ANDREW RUSH

 

 

 

Name: Andrew Rush

 

 

 

Title: Managing Director

 

 

 

 

 

 

 

 

 

 

DLJ DIVERSIFIED PARTNERS-A, L.P., a Delaware
Limited Partnership

 

 

 

 

 

By:

DLJ Diversified Partners, Inc., as managing
general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ ANDREW RUSH

 

 

 

Name: Andrew Rush

 

 

 

Title: Managing Director

 

 

4

--------------------------------------------------------------------------------


 

 

DLJ MILLENNIUM PARTNERS-A, L.P., a Delaware
Limited Partnership

 

 

 

 

 

By:

DLJ Merchant Banking II, Inc., as managing
general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ ANDREW RUSH

 

 

 

Name: Andrew Rush

 

 

 

Title: Managing Director

 

 

 

 

 

 

 

 

 

 

DLJ MILLENNIUM PARTNERS-A, L.P.

 

 

 

 

 

By:

DLJ Merchant Banking II, Inc. as managing
general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ ANDREW RUSH

 

 

 

Name: Andrew Rush

 

 

 

Title: Managing Director

 

 

 

 

 

 

 

 

 

 

DLJMB FUNDING II, INC. a Delaware corporation

 

 

 

 

 

 

 

 

 

By:

/s/ ANDREW RUSH

 

 

 

Name: Andrew Rush

 

 

 

Title: Managing Director

 

 

 

 

 

 

 

 

 

 

DLJ FIRST ESC, L.P.

 

 

 

 

 

By:

DLJLBO Plans Management corporation, as
Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ ANDREW RUSH

 

 

 

Name: Andrew Rush

 

 

 

Title: Managing Director

 

 

5

--------------------------------------------------------------------------------


 

 

DLJEAB PARTNERS, L.P.,

 

 

 

 

 

By:

DLJLBO Plans Management Corporation, as
managing general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ ANDREW RUSH

 

 

 

Name: Andrew Rush

 

 

 

Title: Managing Director

 

 

 

 

 

 

 

 

 

 

DLJ ESC II, L.P.

 

 

 

 

 

By:

DLJLBO Plans Management Corporation, as
manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ ANDREW RUSH

 

 

 

Name: Andrew Rush

 

 

 

Title: Managing Director

 

 

 

 

 

 

 

 

 

 

UK INVESTMENT PLAN 1997 PARTNERS, a
Delaware Limited Partnership

 

 

 

 

 

By:

UK Investment Plan 1997 Partners, Inc., as
general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ ANDREW RUSH

 

 

 

Name: Andrew Rush

 

 

 

Title: Managing Director

 

 

6

--------------------------------------------------------------------------------


 

 

MADISON DEARBORN CAPITAL PARTNERS II, L.P.

 

 

 

 

 

By:

Madison Dearborn Partners II, L.P., its
General Partner

 

 

 

 

 

 

By:

Madison Dearborn Partners Inc., its General
Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ ANDREW SINWELL

 

 

 

Name:  Andrew Sinwell

 

 

 

Title: Managing Director

 

 

 

 

 

 

 

 

 

 

EAGLE RIVER INVESTMENTS, L.L.C., a
Washington limited liability company

 

 

 

 

 

 

 

 

 

By:

/s/ DENNIS WEIBLING

 

 

 

Name: Dennis Weibling

 

 

 

Title: Vice Chairman

 

 

 

 

 

 

 

 

 

 

MOTOROLA, INC., a Delaware corporation

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

/s/ JOHN CHAPPLE

 

 

JOHN CHAPPLE

 

 

 

 

 

 

 

 

 

 

/s/ PERRY SATTERLEE

 

 

PERRY SATTERLEE

 

 

 

 

 

 

 

 

 

 

/s/ MARK FANNING

 

 

MARK FANNING

 

 

 

 

 

 

 

 

 

 

/s/ JOHN THOMPSON

 

 

JOHN THOMPSON

 

 

7

--------------------------------------------------------------------------------


 

 

/s/ DAVID AAS

 

 

DAVID AAS

 

 

 

 

 

 

 

 

 

 

JRC-JRT, L.L.C.

 

 

 

 

 

 

 

 

 

By:

/s/ JOHN D. THOMPSON

 

 

 

Name: John D. Thompson

 

 

 

Title: Manager

 

 

 

 

 

 

 

 

 

 

JRC COHO, L.L.C.

 

 

 

 

 

 

 

 

 

By:

/s/ JOHN H. CHAPPLE

 

 

 

Name: John H. Chapple

 

 

 

Title: Manager

 

 

 

 

 

 

 

 

 

 

PSS-MSS, LP

 

 

 

 

 

 

 

 

 

By:

/s/ PERRY SATTERLEE

 

 

 

Name: Perry Satterlee

 

 

 

Title: General Partner

 

 

8

--------------------------------------------------------------------------------